Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 6/24/2021.
Claims 1-7 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed provisional application 62690505 filed on 6/27/2018, provisional application 62729681 filed on 9/11/2018, US application 16455648 filed on 6/27/2019, US application 16568235 filed on 9/11/2019 is acknowledged and admitted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heuristic evaluation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the activity data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramamurthy et al (US 20190324781 A1 thereafter "Ramamurthy").
As to claim 1, Ramamurthy discloses a system for analyzing computer-based tasks composed of: a server device for communicating with an activity data capture computing device containing processing programs, [The receiving module in the robotic script generation system 102 (server device) captures user interactions (activity data) in a GUI application of a plurality of devices 124 (activity data capture computing device) [See ¶-22, 26]]
the server device storing database programs that receive and distribute processed activity data, [The system may store the data in a database [See ¶-74]. The stored data being used to train a machine learning model [See ¶-26]. A skilled artisan would thus understand that the data is received and distributed by database programs]
the database programs transforming processed data into an electronic business process file that can be refined and automatically executed; and [The captured user interactions are used to generate a robotic script (electronic business process file) [See ¶-22, 26]. After a new document is classified, a corresponding script is determined and the steps are performed automatically (automatically executed) [See ¶-43]. The robotic scripts may be modified or updated (refined) [See ¶-31]]
a computer program that performs the heuristic evaluation and process mining on the electronic business process file based on video data and [A machine learning algorithm is used to identify process variations (heuristic evaluation) and process discovery (process mining) based on images of an interface [See ¶-45]. The images may be taken at configurable intervals during user interactions [See ¶-56], thus a skilled artisan would understand that the images would form a video (video data) of the interactions]
storing outputs in at least one corporate memory knowledge database [All data, including generated scripts are stored in databases 504 [See ¶-47]].  
As to claim 2, Ramamurthy discloses the system of claim 1 further comprising: a computer device for collecting information related to computer activity performed thereon; and analyzing the information collected [Ramamurthy, Remote devices/desktops capture and transmit user interactions [See ¶-74]. The receiving module in the robotic script generation system 102 receives captured user interactions in a GUI application of the plurality of devices 124 [See ¶-22, 26]. The captured user interactions are used to generate a robotic script via a machine learning analysis ("analyzing the information collected") [See ¶-22, 26]].
As to claim 3, Ramamurthy discloses the system of claim 2 wherein the collecting information includes identifying collected activities as part of business processes and functions [Ramamurthy, the captures user interactions are identified as part of a business process or activity (functions) [See ¶-27-28, 42]].  
As to claim 4, Ramamurthy discloses the system as claimed in 1 wherein the identification of processes is enumerated and stored in the corporate memory knowledge database [Ramamurthy, All data, including generated scripts (processes) are stored in databases 504 [See ¶-47]. Scripts may be retrieved and executed based on an identified document [See ¶-47, 50]. Since the scripts are executed based on an identified document, a skilled artisan would understand that they are distinguished (enumerated) based on the identified document].
As to claim 5, Ramamurthy discloses the system as claimed in 1 wherein processes can be converted into an electronic extensible markup language (XML) document that can be used to automate related activity [Ramamurthy, Received process steps are converted to XML files [See ¶-26, 32]. The XML files are used by the machine learning algorithms to generate the scripts (automate related activity) [See ¶-26, 30]].  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20080195934 A1).
As to claim 6, Kim discloses a system for monitoring the correctness of an extensible markup language (XML) document, comprising: a server device containing XML documents; [A server stores a plurality of source XML files [See ¶-40]]
at least one computer program for modifying and correcting XML documents; and [The source XML file is duplicated and modified using data entered by a user [See ¶-41]. The system may correct the XML document [See ¶-45, 49]]
a database system that retains feedback from at least one user for at least one modified and corrected XML document [The user may also correct (feedback) the modified/corrected XML (modified and corrected XML document) to create a corrected XML file [See ¶-71]. Created XMLs are stored in an XML repository (database system) [See ¶-38]. A skilled artisan would understand that by storing the corrected XML file, the repository stores feedback from the user ("retains feedback from at least one user")].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080195934 A1), in view of Sitton et al (US 20100175019 A1 thereafter "Sitton").
As to claim 7, Kim does not disclose "wherein the computer program allows the at least one user to send feedback to update the activity data in the corporate memory knowledge base."
On the other hand, Kim does teach "wherein the computer program allows the at least one user to send feedback to update the activity data in the corporate memory knowledge base."
Sitton discloses a system that allows a user to provide feedback for insights provided by the system [See ¶-34, 59]. The user feedback is stored ("update the activity data") and is used to provide future insights from stored data (corporate memory knowledge base) [See ¶-59-60].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's XML file creation to incorporate the teachings of Sitton's insight feedback.
Motivation to do so would be to improve the insights that are selected for display, and reflect the insights the user would most like to be shown, as taught by Sitton [See ¶-59]. Additional motivation to do so would be to discover worthwhile information that may have otherwise not been found, as taught by Sitton [See ¶-8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173